NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT

        THIS NON-EMPLOYEE DIRECTOR RESTRICTED STOCK AGREEMENT (the “Agreement”),
dated as of May 8, 2003, is between Joy Global Inc., a Delaware corporation (the
“Company”) and _________ (the “Grantee”). In consideration of the mutual
promises and covenants made in this Agreement and the mutual benefits to be
derived from this Agreement, the Company and Grantee agree as follows:

        Subject to the provisions of this Agreement and the provisions of the
Joy Global Inc. 2003 Stock Incentive Plan (the “Plan”), the Company hereby
grants to the Grantee the number of restricted stock units shown above (the
“Restricted Stock Units”) as of February 25, 2003 (the “Grant Date”). Each
Restricted Stock Unit constitutes an “other stock-based award” under Section 8
of the Plan with respect to one share of Common Stock. Capitalized terms used
and not defined in this Agreement have the meanings given to them in the Plan.

    1.        Vesting. Subject to the provisions of Section 5(a) of this
Agreement, the Restricted Stock Units will become non-forfeitable on the
one-year anniversary of the Grant Date.

    2.        Restriction Period. The Restriction Period is the time between the
Grant Date and the one-year anniversary of the date on which the Grantee’s
service on the Board terminates.

    3.        Rights as Shareholder. The Grantee shall not be entitled to any
privileges of ownership of shares of Common Stock with respect to these
Restricted Stock Units unless and until shares of Common Stock are actually
delivered to the Grantee pursuant to this Agreement.

    4.        Dividends. The Grantee will be credited with additional Restricted
Stock Units having a value equal to any regular quarterly dividends with record
dates that occur during the Restriction Period for each Restricted Stock Unit
that would have been paid with respect to such Restricted Stock Unit if it had
been an actual share of Common Stock, based on the Fair Market Value of a share
of Common Stock on the applicable dividend payment date. Such additional
Restricted Stock Units shall also be credited with additional Restricted Stock
Units as dividends are declared, and shall be subject to the same restrictions
and conditions as the Restricted Stock Units with respect to which they were
credited.

    5.        Forfeiture and Settlement of Units.

  (a) The Restricted Stock Units shall be forfeited if the service of the
Grantee on the Board is terminated for any reason prior to the one-year
anniversary of the Grant Date; provided, however, that if the Grantee’s service
on the Board terminates by reason of the Grantee’s death or Disability the
Restricted Stock Units shall become non-forfeitable and will be settled. In the
event of Grantee’s death or Disability the Restricted Stock Units shall be
settled as soon as practicable after the date of death or Disability. In the
event that the Grantee dies before settlement of all of the Grantee’s vested
Restricted Stock Units (whether while the Grantee is a member of the Board or
after such membership has terminated), all such remaining vested Restricted
Stock Units shall be settled by delivery to the Grantee’s beneficiary or
beneficiaries (as determined under the Plan), as soon as practicable after the
date of such death, of a number of shares of Common Stock equal to the number of
such Restricted Stock Units. If, in the event of the Grantee’s death, the
Grantee fails to designate a beneficiary, or if the designated beneficiary of
the Grantee dies before the Grantee or before the complete payment of the
amounts distributable under this Agreement, the amounts to be paid under this
Agreement shall be paid to the legal representative or representatives of the
estate of the last to die of the Grantee and the beneficiary.


  (b) Unless earlier forfeited or settled pursuant to Section 5(a) of this
Agreement, Restricted Stock Units shall be settled at the end of the Restricted
Period. Each Restricted Stock Unit settled pursuant to this Section 5 shall be
settled by delivery of one share of Common Stock. Any fractional Restricted
Stock Units shall be rounded to nearest whole number.


    6.        Change of Control and Corporate Events. Notwithstanding any other
provision of this Agreement, in the event of a Change of Control, all
outstanding Restricted Stock Units held by the Grantee on the effective date of
the Change of Control, whether or not then vested, shall be settled as soon as
practicable after the Change of Control by payment to the Grantee of an amount
in cash equal to the Fair Market Value of a share of Common Stock on the date of
the Change of Control times the number of such Restricted Stock Units. In the
event of any change of capitalization or other event described in Section 3.c.
of the Plan, the Restricted Stock Units shall be adjusted pursuant to the terms
of such Section 3.c.

    7.        Transferability. Restricted Stock Units granted under this
Agreement are not transferable by Grantee, whether voluntarily or involuntarily,
by operation of law or otherwise, during the Restriction Period, except as
provided in the Plan. Any assignment, pledge, transfer or other disposition,
voluntary or involuntary, of these Restricted Stock Units made, or any
attachment, execution, garnishment, or lien issued against or placed upon the
Restricted Stock Units, shall be void.

    8.            Administration. This Agreement and the rights of Grantee
hereunder are subject to all the terms and conditions of the Plan, as the same
may be amended from time to time, as well as to such rules and regulations as
the Committee may adopt for administration of the Plan. It is expressly
understood that the Committee is authorized to administer, construe, and make
all determinations necessary or appropriate to the administration of the Plan
and this Agreement, all of which shall be binding upon Grantee. Any
inconsistency between this Agreement and the Plan shall be resolved in favor of
the Plan.

    9.            Miscellaneous.

  (a) This Agreement shall not confer upon Grantee any right to continue as a
member of the Board, nor shall this Agreement interfere in any way with the
right of the Company’s stockholders to terminate the Grantee’s Board service at
any time.


  (b) This Agreement shall be subject to all applicable laws, rules and
regulations and to such approvals by any governmental agencies or national
securities exchanges as may be required.


  (c) To the extent not preempted by Federal law, this Agreement shall be
governed by, and construed in accordance with the laws of the State of Delaware.


  (d) This Agreement may only be amended or terminated by a writing executed by
both parties hereto.


  (e) This Agreement shall be binding upon, and inure to the benefit of, the
Company and its successors and assigns, and upon any person acquiring, whether
by merger, consolidation, purchase of assets or otherwise, all or substantially
all of the Company’s assets and business.


        IN WITNESS WHEREOF, as of the date first above written, the Company has
caused this Agreement to be executed on its behalf by a duly authorized officer
and the Grantee has hereunto set the Grantee’s hand.